Citation Nr: 1204254	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased schedular rating for patellofemoral pain syndrome with osteoarthritis of the left knee, currently evaluated as 10 percent disabling, to include whether the reduction in the schedular evaluation from 40 percent to 10 percent, effective from May 1, 2008, was proper.  

2.  Entitlement to an increased schedular rating for patellofemoral pain syndrome with osteoarthritis of the right knee, currently evaluated as 10 percent disabling, to include whether the reduction in the schedular evaluation from 30 percent to 10 percent, effective from May 1, 2008, was proper.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected instability of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1998 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO reduced the disability ratings assigned to the Veteran's bilateral knee disabilities to 10 percent per knee effective May 1, 2008.  The Veteran appealed the reduction in his disability ratings for his bilateral knee disabilities.  Subsequently, in a May 2009 rating decision, the RO granted a separate 10 percent disability rating for instability of the right knee effective February 20, 2009.  As that is a part of the Veteran's initial appeal, it has been included as an issue before the Board.

The Board notes that, in a July 2008 rating decision, the RO denied service connection for sleep apnea.  The Veteran filed a Notice of Disagreement in October 2008, and a Statement of the Case was issued in July 2009.  Although the Veteran initiated an appeal, however, he failed to file a timely substantive appeal (i.e., within 60 days of the issuance of the Statement of the Case or within one year of notification of the rating decision).  Consequently, the Board finds that this issue is not on appeal, and it has no jurisdiction to hear that issue.  Thus, the issue of entitlement to service connection for sleep apnea is not currently before the Board.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reductions of the disability ratings for the service-connected patellofemoral pain syndrome with osteoarthritis of the knees.
2.  The competent and credible evidence of record shows that the Veteran's left knee patellofemoral pain syndrome with osteoarthritis is productive of no more than range of motion of 0 to 90 degrees with discomfort and without additional limitation of functioning after 3 repetitions.

3.  The competent and credible evidence of record shows the Veteran's right knee patellofemoral pain syndrome with osteoarthritis is productive of no more than range of motion of 0 to 90 degrees with discomfort and without additional limitation of functioning after 3 repetitions.

4.  The competent and credible evidence of record fails to show actual instability of the right knee until the VA examination conducted on February 20, 2009, which is productive of no more than slight anterior laxity.

5.  The Veteran's bilateral knee disabilities do not represent an exceptional disability pictures as to render the VA rating schedule inadequate.

6.  The Veteran's bilateral knee disabilities do not prevent him from obtaining and maintaining a subtantially gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating from 40 percent to 10 percent, effective from May 1, 2008, for the service-connected patellofemoral pain syndrome with osteoarthritis of the left knee was proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.59, and 4.71a, Diagnostic Codes (DCs) 5003, 5260 and 5261 (2011).

2.  The criteria for a disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome with osteoarthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.16, 4.40, 4.45, 4.59 and 4.71a, DCs 5003, 5260, 5261 (2011).
3.  The reduction of the disability rating from 30 percent to 10 percent, effective from May 1, 2008, for the service-connected patellofemoral pain syndrome with osteoarthritis of the right knee was proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.59, and 4.71a, DCs 5003, 5260 and 5261 (2011).

4.  The criteria for a disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome with osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.16, 4.40, 4.45, 4.59 and 4.71a, DCs 5003, 5260, 5261 (2011).

5.  The criteria for an initial disability rating in excess of 10 percent for service-connected instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, DC 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, the Board notes that the Veteran's appeal derives from his disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  Nevertheless, the Board notes that compliant notice was given in May 2008.  For this reason, the Board concludes that VA's duties to notify and assist do not apply to the appeal on the appropriateness of the reduction, and any defect in the notice given as to the issue of an increased disability rating is not prejudicial to the Veteran.  The timing defect of this correspondence was cured by the RO's subsequent readjudication of the appeal, most recently in May 2009.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has not identified any additional information or evidence that is relevant to his claims that has not been obtained.

The duty to assist includes providing the Veteran a thorough/contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran underwent VA examination in November 2007 and February 2009.  These examinations are adequate for rating purposes as the examiners considered the Veteran's pertinent medical history and provided sufficient subjective and objective bilateral knee pathology to allow for proper evaluations of his bilateral knee disabilities.  Significantly, the Veteran does not report that his bilateral knee disabilities have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  He will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Patellofemoral Pain Syndrome with Osteoarthritis of the Knees

The Veteran's appeal arises from a February 2008 rating decision in which the RO reduced the disability ratings for his service-connected patellofemoral pain syndrome with osteoarthritis of the bilateral knees based upon a November 2007 VA review examination.  In April 2008, the Veteran submitted a Notice of Disagreement with the reduction of these disability ratings.  Subsequently, by rating decision issued in May 2009, the RO granted a separate 10 percent disability rating for instability of the right knee effective February 20, 2009.  This additional rating will be addressed separately later in this decision.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reductions were finalized in a rating decision issued in February 2008 and were effective May 1, 2008, more than 60 days from the issuance of the rating decision.  Such action reduced the Veteran's combined disability rating from 90 percent to 70 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; and the reductions were procedurally proper.  The Board must, however, still consider whether the reductions were factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In a March 2007 rating decision, the RO granted increased disability ratings for the Veteran's service-connected knee sprains - 40 percent for the left knee and 30 percent for the right knee effective August 10, 2006.  In the February 2008 rating decision on appeal, the RO reduced these disability ratings for the Veteran's service-connected bilateral knee disabilities to 10 percent per knee.  The reductions were effective on May 1, 2008.  Consequently, the Board finds that the 40 percent and 30 percent disability ratings for the left and right knee disabilities, respectively, were in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

In the present case, the Board finds that the reductions of disability ratings for the Veteran's bilateral knee disabilities were proper.

The Board notes that service connection for bilateral knee strains was originally granted in a June 2006 rating decision and a noncompensable disability rating was assigned for each knee.  The Veteran underwent VA examination in November 2006.  At the examination, the Veteran complained of constant pain in both knees of a normal intensity of 4 out of 10 with weakness, stiffness, and swelling twice a week; instability and locking twice and month; and fatigability and lack of endurance.  He reported flare ups of pain three times a week to an intensity of 6 out of 10 lasting once day.  Alleviating factors were rest, medication and using knee braces and a cane.  

Physical examination of the knees failed to demonstrate the presence of any edema, effusion, redness, heat or bony abnormalities of the knees.  In the right knee, there was tenderness to palpation over the medial and lateral joint lines and infrapatellarly.  The examiner also noted that medial and lateral collateral ligaments and McMurray's signs were positive.  The Veteran's range of motion of his right knee was reported to be flexion to 100 degrees and extension of -22 degrees with grimacing at the extremes of motion.  Physical examination of the left knee demonstrated tenderness to palpation on the medial joint line with mild tenderness of the lateral joint line and a positive McMurray's sign.  Medial and lateral collateral ligaments and anterior/posterior Drawer signs were negative for instability.  Range of motion was measured as 100 degrees of flexion and -35 degrees of extension with flinching at the extremes of motion.  The examiner further noted that there was no additional joint function limitation due to pain, fatigue, weakness, lack of endurance or incoordination following three repetitions of range of motion.  The diagnosis was bilateral knee strains.

Based upon this examination, in a March 2007 rating decision, the RO granted increased disability ratings for the Veteran's bilateral knee disabilities - 40 percent for the left knee and 30 percent for the right knee.  Those increased disability ratings were predicated on the limitation of extension of both knees as reported in the November 2006 VA examination report.  In other words, the increased disability ratings were based upon findings consistent with disability ratings set forth in Diagnostic Code 5261, which evaluates knee disabilities based on limitation of extension.

In November 2007, the Veteran underwent a review examination to determine the current severity of his bilateral knee disabilities.  At this examination, the Veteran complained of constant knee pain, sometimes stabbing, rated at best as 6 out of 10 with flare ups to 8 due to activity (or "overuse" as described by the Veteran as climbing multiple stairs and too much walking).  He denied, however, any redness, heat or instability.  He did report that he sometimes has swelling.  He reported having no physical therapy on the knees or having gone through any special leg exercises.  He was, however, given knee braces from Orthopedics. 

Physical examination revealed that the Veteran walked somewhat stiff-kneed but it was noted that he was wearing braces on both knees.  As to the right knee, the examiner noted that there was no effusion, gross deformity, or crepitus.  He commented that the Veteran seemed to be overly sensitive to even light touch over the patellar area and with even minor manipulation.  Anterior drawer, Lachman's and McMurray's signs were noted to be negative and there were no signs of lateral or medial collateral ligament instability.  Active range of motion was 0 degrees of extension to 95 degrees of flexion.  After three repetitive motions, the examiner noted that the Veteran complained of pain through the entire motion and there was an unusual amount of grunting present.  Examination of the left knee was essentially the same as the right.  The examiner again noted that, after three repetitive motions, the Veteran complained of pain through the entire motion and there was an unusual amount of grunting present.  The examiner significantly noted, however, that there was no crepitus noted in either knee on active range of motion.  The examiner noted that a goniometer was used in all range of motion testing.  The Veteran was only able to perform 50 percent of a squat.  Finally, the examiner noted that x-rays taken in June 2007 were completely negative.  The impression was bilateral patellofemoral pain syndrome, chondromalacia.  The examiner noted that there was no evidence of a knee strain or muscle involvement or damage at that time.

Based upon this examination, the RO proposed to reduce the Veteran's disability ratings for his bilateral knee disabilities to 10 percent for each knee.  The reductions were predicated on the fact that the VA examination showed the Veteran had active flexion of 95 degrees and extension was not limited but full at 0 degrees.  The 10 percent disability ratings were assigned using Diagnostic Code 5003 on the basis of painful or limited motion of a major joint that is not otherwise compensable.  The Veteran did not request a hearing or present any argument or additional evidence against the proposed rating reductions.  By rating decision issued in February 2008, the reductions were made final effective May 1, 2008.  

The Veteran has disagreed with the reductions of the disability ratings for his bilateral knee disabilities.  The only argument against the reductions was presented by the Veteran on his VA Form 9.  Therein he argued that the VA examination that the reductions were based upon was inadequate because the "only test performed was when he had me move my legs back and forth as he observed."  He stated that the examiner did not measure.  He also stated that his treating VA physician and his two physician's assistants say that his patella is outward and up away from where it is supposed to be and he has cartilage loss.  He is now receiving Synvisc injections and wears braces on his knees daily to help with stability.  He requested a different doctor evaluate him and then VA reprocess its decision.

Consequently, the Veteran was provided with a new VA examination in February 2009.  At this examination, the Veteran reported that his right knee was worse than his left.  He related this he has right knee pain of a usual intensity of 4 out of 10 with increases daily to 5 to 6 and flare ups twice a week to 8 to 9.  As for his left knee, he reported his usual pain is at an intensity of 3 out of 10 with increased in intensity to 4 to 5 a few times a week and with flare ups to 7 or 8 twice a week with activity.  He related the following exacerbating factors:  prolonged walking (two to four blocks with a maximum of one-half mile before having to rest); prolonged sitting (20 to 30 minutes then has to change positions); and prolonged standing in the same spot (5 to 10 minutes).  He related that, when at home and the pain is bad after work, he puts pillows under his knees and alternates between heating pads and cold treatments.  He related that he started working for the VA Medical Center in June 2008 in the Surgical Specialty Clinic and that the type of work he does is easier on his knees and they do not affect his ability to perform his job.  He wears bilateral knee braces.  He reported falling three to four times in the prior year due to his knees feeling like they were giving out.  

Physical examination of the right knee demonstrated tenderness in the suprapatellar and inferior patella regions on palpation, as well as over the lateral joint line region.  There was no effusion, edema, redness, heat, inflammation, or instability.  Slight guarding was noted during range of motion testing.  Range of motion was 0 to 105 degrees with discomfort and slight crepitus noted at 90 to 105 degrees.  Regarding the DeLuca factors, the examiner stated that there was no additional functional limitation of the right knee joint including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint times three, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  Strength was 5/5.  McMurray's test was normal.  Medial and lateral collateral ligaments were normal.  There were positive Drawer's and Lachman's signs indicating slight anterior laxity.  Physical examination of the left knee demonstrated tenderness to palpation along the suprapatellar region and the medial joint line.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, instability or guarding.  Range of motion was 0 to 105 degrees with discomfort from 90 to 105 degrees.  Regarding the DeLuca factors, the examiner stated that there was no additional functional limitation of the right knee joint including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint times three, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  McMurray's sign was noted to be positive for lateral joint line tenderness but no clicking.  Medial and lateral collateral ligaments were normal.  Drawer's and Lachman's tests were negative.  

X-rays from December 2008 were noted to show minimal narrowing of the medial joint compartment of the right knee with early bilateral patellar spurring.  The diagnoses were chronic patellofemoral pain syndrome and osteoarthritis of the bilateral knees.  

In addition to the above VA examination reports, medical evidence of record also contains treatment records from the VA Medical Center in Sioux Falls, South Dakota, from March 2006 through March 2009.  The first complaints of knee pain seen in these treatment records is in a June 2007 Ambulatory Care note, which indicates the Veteran complained of pain constant at 4 out of 10 that goes up to 7 or 8 when he has flare-ups.  The Veteran reported that the knees buckle a couple of times a month and that he has "some" pain in his knees but also in his back and shoulder.  The Veteran was referred to the Orthopedic Clinic.  An Orthopedic Consultation note from later that month indicates the Veteran was seen for bilateral knee pain.  He reported having problems with stairs, walking and occasional locking and swelling.  It was noted that the ligaments were stable and there was no joint line tenderness.  X-rays were noted to show that the patella rides laterally bilaterally.  Compression of the patellae was noted to be painful.  The impression was chondromalacia.  The Veteran was prescribed nonsteroidal anti-inflammatories, braces and "quad work."  A December 2007 Orthopedic follow up note indicates the Veteran reported using the braces and feeling much more stable than he was without them, although he reported continued difficulty with stairs being the most painful.  The plan was for him to continue "quad work" and using the braces.  He was to return in four to six months.  In a February 2008 Ambulatory Care note, the Veteran reported that the knee braces were working well for him.  A May 2008 Orthopedic follow up note indicates the Veteran decided to try injections, and he underwent a series of three Synvisc injections in both knees.  An August 2008 Ambulatory Care treatment note shows the Veteran reported that he had some knee problems but that he gets Synvisc shots through Orthopedics and that helps.  A December 2008 Orthopedic follow up note indicates that X-rays show medial joint line narrowing, and he requested to repeat the Synvisc injections he had six months before, which he did so over the next week or so.  At a March 2009 Orthopedic follow up, the Veteran reported doing well.  

After reviewing the above evidence, the Board finds that it demonstrates that the Veteran had improvement in the symptoms of his bilateral knee disabilities.  The November 2006 VA examination upon which the disability ratings of 40 percent and 30 percent were based showed limitation of extension and that was the reason for the increase disability ratings at the time.  The subsequent evidence, however, clearly shows that whatever had caused the limitation of extension of the Veteran's knees in November 2006 had resolved as the medical evidence thereafter fails to show he has had any limitation of extension of his knees.  Both the November 2007 and the February 2009 VA examinations demonstrate that extension of both knees was full at zero degrees.  Diagnostic Code 5261 is used to evaluate knee disabilities based upon limitation of extension of the knee, and provides for a compensable rating when extension is limited to 10 degrees or more.  38 C.F.R. § 4.71a.  Clearly the evidence fails to establish that the Veteran has limitation of extension to at least 10 degrees, or that his disability picture, when taking into consideration the DeLuca factors, is consistent with limitation of extension to a compensable level.  Both VA examiners noted that there was no additional functional loss of the either knee on repetitive stress testing.  Consequently, the Board finds that evaluation under Diagnostic Code 5261 for limitation of extension does not warrant even a 10 percent evaluation much less a higher disability rating for either of the Veteran's knee disabilities.

In addition, although the November 2007 and February 2009 VA examinations show that flexion of the Veteran's knees has worsened since the November 2006 VA examination, they fail to demonstrate it has worsened to a compensable degree.  Diagnostic Code 5260 is used to evaluate knee disabilities based upon limitation of flexion of the knee.  It provides for a compensable rating when flexion is limited to 45 degrees or less.  38 C.F.R. § 4.71a.  At most, the VA examinations demonstrate that the flexion of the Veteran's knees was limited to no less than 90 degrees (as shown on the February 2009 VA examination when the examiner noted the Veteran has discomfort and crepitus starting at that point).  Clearly this is not even close to being consistent with a compensable rating under Diagnostic Code 5260 much less a disability rating higher than 10 percent for either of the Veteran's knee disabilities even after considering the DeLuca factors.

The Board notes that the Veteran's main complaints are pain and subjective feeling of instability (i.e., that the knees will give out).  It is the intention of the rating schedule to recognize actually painful joints due to healed injury as entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  Thus, the Board finds that a 10 percent disability rating is at least warranted for each knee based upon the Veteran's symptomatology.  

Alternately, the Board notes that, at least as of December 2008, there is evidence X-ray evidence that the Veteran has at least minimal osteoarthritis in both knees.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  As the Veteran has noncompensable limitation of motion in each knee, a 10 percent disability rating per knee would be warranted under Diagnostic Code 5003.  The Board notes that this would not be in addition to a compensable disability rating given under 38 C.F.R. § 4.59 as such would be impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Consequently, the Board finds that the evidence of record fails to establish that a disability rating in excess of 10 percent is warranted for either of the Veteran's knee disabilities since at least November 2007 when the Veteran underwent the review examination.  The VA treatment records support this finding as they fail to demonstrate symptomatology that would warrant a higher disability rating.  Rather, they merely demonstrate the Veteran's main complaints of pain and subjective instability.  Consequently, the Board finds that the reduction in the Veteran's disability ratings for his service-connected patellofemoral pain syndrome with osteoarthritis of the bilateral knees to 10 percent for each knee was proper and that the reductions are upheld.
In making this determination, the Board acknowledges that the November 2007 VA examination report appears to indicate that the Veteran was in severe pain at the time of the examination.  However, based upon the way it was presented by the examiner, the Board finds that it appears that the examiner thought the Veteran's presentation was inconsistent with the objective findings.  This is evidenced by the way the examiner commented that the Veteran was "overly sensitive to even the slightest touch" and to "even minor manipulation," and that there was an "unusual amount of grunting present" during three repetitions of motion and yet there was a lack of crepitus noted with active motion in a standing position.  Consequently, the Board finds that the indications of pain on palpation or motion at this examination are of doubtful credibility.  Rather, the Board finds the reports in the VA treatment records and the February 2009 VA examination to more accurately reflect the Veteran's pain.  

Furthermore, the Board notes that, although the Veteran attacked the adequacy of the November 2007 VA examination on the VA Form 9 by stating that the examiner did not measure his range of motion, the examiner actually noted in his report that a goniometer was used in all range of motion.  The Board finds the examiner's report in the examination report of using a goniometer to obtain range of motion measurements to be more credible than the Veteran's statements made a year and a half later in argument against the reduction.  The time lapse between the actual examination and the Veteran's statements, as well as the fact that the Veteran failed to raise this argument at the time of the proposed reduction based upon this examination when actually prompted to by the RO's notice to him raises serious doubts as to his credibility.  Indeed, the Board finds the Veteran's statements as to the inadequacy of the November 2007 VA examination lack credibility thereby reducing their probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Instead, the Board finds that the contemporaneous report by the VA examiner that he used a goniometer to measure range of motion to be the more probative and persuasive statement as to the adequacy of the measurements reported in the VA examination report.  
Furthermore, the Veteran requested a new VA examination, which he was given and that supports the objective findings shown in the November 2007 VA examination report.  The Board, therefore, does not find the November 2007 VA examination report to be inadequate to support the reductions of the disability ratings for the Veteran's bilateral knee disabilities.

Finally, the Board finds that referral for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b) is not warranted as the Veteran's main complaints are of pain and instability/giving out that, as discussed above, is clearly contemplated by VA's rating schedule.  Thus, the evidence fails to establish that the Veteran's bilateral knee disabilities are so extraordinary as to render the rating schedule inadequate to evaluate his service-connected bilateral knee disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For the foregoing reasons, the Board finds that the reductions in the disability ratings assigned to the Veteran's patellofemoral pain syndrome with osteoarthritis from 40 percent and 30 percent for the left and right knees, respectively, to 10 percent for each knee to be proper and that disability ratings higher than the current 10 percent evaluations are not warranted for either knee disability.

III.  Instability of Right Knee

The Board notes that, during the pendency of the Veteran's appeal with regards to the reduction of his disability ratings for his service-connected bilateral knee disabilities, the RO granted a separate 10 percent disability rating for instability of the right knee effective February 20, 2009.  The Board must consider not only whether a disability rating higher than 10 percent is warranted but whether such assignment of a separate disability rating is warranted earlier than February 20, 2009.

The 10 percent disability rating for instability of the right knee was assigned under Diagnostic Code 5257.  Diagnostic Code 5257 provides for evaluating an impairment of the knee with recurrent subluxation or lateral instability as 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Under Diagnostic Code 5257, 30 percent is the maximum scheduler rating provided.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97.  

The medical evidence was discussed above and will not be repeated here except as to what is relevant for evaluating the Veteran's instability of the right knee.  After considering the evidence of record, the Board finds that a disability rating higher than 10 percent is not warranted.  The February 2009 VA examiner, in noting the Veteran had positive Drawer's and Lachman's signs, indicated that these tests showed only "slight" laxity, which the Board finds consistent with a slight impairment warranting a 10 percent disability rating under Diagnostic Code 5257.  In order for a higher disability rating to be warranted, the evidence must show at least a moderate impairment, which it clearly does not.  The Board acknowledges that the evidence shows the Veteran has reported subjective feelings of laxity (e.g., feeling that his knees were "giving out").  However, the objective evidence clearly shows that any actual instability of the right knee is no more than slight.  Consequently, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 10 percent is warranted for instability of the right knee.

Furthermore, the Board finds that an effective date prior to February 20, 2009, is not warranted as the relevant evidence fails to demonstrate objective findings of instability.  At the November 2007 VA examination, all tests for instability were negative.  In addition, the ligaments were noted to be stable at the initial Orthopedic consultation in June 2007.  As indicated previously, the Veteran's reports of instability are mostly subjective and not supported by the objective medical evidence.  As the objective medical evidence fails to support the Veteran's subjective complaints of instability prior to February 20, 2009, the Board finds that a separate disability rating for instability is not warranted earlier than that date.

Finally, the Board finds that referral for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b) is not warranted as the medical evidence shows the Veteran has essentially only a slight laxity of the right knee, which is clearly contemplated by VA's rating schedule.  Thus, the evidence fails to establish that the Veteran's service-connected instability of the right knee is so extraordinary as to render the rating schedule inadequate to evaluate his service-connected bilateral knee disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against finding that a disability rating in excess of 10 percent is warranted for instability of the right knee.  In addition, the preponderance of the evidence is against finding that a separate disability rating is warranted for instability of the right knee prior to February 20, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Consequently, this aspect of the Veteran's appeal must be denied.

IV.  TDIU

The United States Court of Appeals for Veterans Claims has held that total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 . 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001). 

In a rating decision issued in May 2007, the RO denied a TDIU.  The Veteran did not appeal that rating decision.  Nevertheless, the Board finds that the Veteran has been gainfully employed since June 2008, at the VA Medical Center in Sioux Falls, South Dakota and has been attending school part time to finish his degree.  Furthermore, the Board notes that he has been able to maintain successfully this employment despite his bilateral knee disabilities, and he admitted at the February 2009 VA examination that his bilateral knees disabilities do not affect his ability to perform his job.  Thus, the Board finds that entitlement to a TDIU has not been raised by the record and that any further discussion of this issue is not necessary.  


ORDER

The reduction in the schedular evaluation from 40 percent to 10 percent, effective from May 1, 2008, for the service-connected patellofemoral pain syndrome with osteoarthritis of the left knee was proper.  

Entitlement to a disability rating in excess of 10 percent for the service-connected patellofemoral pain syndrome with osteoarthritis of the left knee is denied. 

The reduction in the schedular evaluation from 30 percent to 10 percent, effective from May 1, 2008, for the service-connected patellofemoral pain syndrome with osteoarthritis of the right knee was proper.  

Entitlement to a disability rating in excess of 10 percent for the service-connected patellofemoral pain syndrome with osteoarthritis of the right knee is denied. 

Entitlement to a disability rating in excess of 10 percent for the service-connected instability of the right knee is denied. 



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


